Citation Nr: 1530383	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  11-33 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability. 

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for a below the left knee amputation, to include as secondary to residuals of a right ankle strain.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus. 

5.  Whether new and material evidence has been received to reopen a claim for an acquired psychiatric disability, to include depression, mood disorder and post-traumatic stress disorder (PTSD).

6.  Entitlement to an increased rating for chronic low back pain, currently rated as 20 percent disabling.

7.  Entitlement to an increased rating for chronic sinusitis with headaches, currently rated as 10 percent disabling.

8.  Entitlement to a compensable rating for a left varicocele. 

9.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or due to being housebound.  

10.  Entitlement to a certificate of eligibility for assistance in acquiring an automobile or other conveyance and/or adaptive equipment for an automobile. 

11.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 

12.  Entitlement to service connection for a left ankle disability, to include as secondary to service connected right ankle disability.    


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to 1973.  Prior service is also noted.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating action by the above Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

With respect to that portion of the appeal involving an acquired psychiatric disability, an unappealed March 1975 rating decision, to which the Veteran was notified in April 1975, denied service connection for a psychiatric disability characterized as a "nervous condition."  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  
See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.") 
A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2014).

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The U. S. Court of Appeals for Veterans Claims has held that the focus of the Board's consideration as to whether a claim was one to reopen should be on whether the evidence truly amounted to a new claim based upon a different diagnosed disease or injury, or whether the evidence substantiated an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  
See Clemons, supra.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.   However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.   

With the above precedent and overlapping psychiatric symptomatology associated with the varying psychiatric diagnoses for which service connection is claimed in mind, and to serve the interests of judicial economy, the Board has found it appropriate to consolidate the appeal with respect to a psychiatric disability as set forth on the Title Page.  

In March 2015, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (2015).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Documents contained in the paperless claims files include the transcript from the March 2015 hearing, a copy of which has been physically added to the record.  Any additional information in the electronic files not documented to have been considered in a statement of the case (SOC) or supplemental SOC (SSOC), to include reports from the Social Security Administration (SSA), service department records, and correspondence received since the most recent SSOC completed in December 2014, are either duplicative of evidence in the paper claims file or are irrelevant to the issues on appeal.  In addition, and contrary to the assertion of the Veteran's representative at the March 2015 hearing, the December 2014 SSOC does reflect consideration of reports from August 2014 VA examinations.  

The Board's adjudication with respect to the claims 1 through 10 as listed on the Title Page is set forth in the decision below.  The claims for entitlement to TDIU and entitlement to service connection for a left ankle disability are addressed in the REMAND section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

FINDINGS OF FACT

1.  The preponderance of the evidence is against a conclusion that a bilateral foot disability, sleep apnea, or a below the left knee amputation are causally or etiologically related to any disease, injury, or incident during service; the evidence also preponderates against a conclusion that a below the left knee amputation is etiologically related to residuals of right ankle strain, to include by way of aggravation. 

2.  A July 2005 Board decision to which the Veteran did not appeal denied the Veteran's claim for service connection for diabetes mellitus.  

3.  Evidence added to the record since the July 2005 Board decision is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for diabetes mellitus.

4.  Service connection for an acquired psychiatric disability was denied in a March 1975 rating decision; the Veteran was notified of this decision in April 1975, along with his appellate rights, and he did not appeal the decision, nor was new and material evidence received within one year of the notice of this decision. 

5.  Service connection for an acquired psychiatric disability was denied in a September 1991 rating decision; the Veteran was notified of this decision in October 1991, along with his appellate rights, and he did not appeal the decision, nor was new and material evidence received within one year of the notice of this decision. 

6.  Evidence added to the record since the September 1991 rating decision is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disability. 

7.  For the entirety of the appeal period, chronic low back pain has not been manifested by limitation of motion of the thoracolumbar spine to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; incapacitating episodes of intervertebral disc syndrome (IDS) requiring bedrest prescribed by a physician having a total duration of at least four weeks during a 12 month period, or objective neurological abnormalities.   

8.  For the entirety of the appeal period, chronic sinusitis with headaches has not been shown to have been manifested by three or more incapacitating episodes per year requiring prolonged antibiotic treatment or more than 6 non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting.

9.  For the entirety of the appeal period, a left varicocele has not been shown to have resulted in the complete atrophy of both testes. 

10.  Service connection is in effect for chronic low back pain and right ankle strain, each rated as 20 percent disabling; chronic sinusitis with headaches, rated as 10 percent disabling; and a left varicocele, rated as noncompensable. 

11.  The Veteran is not blind or a patient in a nursing home and his service-connected disabilities do not render him unable to care for most of his daily personal needs or to protect himself from the hazards and dangers incident to his daily environment without the assistance of others. 

12.  The Veteran is not substantially confined to his home as a result of service-connected disabilities.

13.  Neither ankylosis of a knee or hip is demonstrated due to service connected disability; complete ankylosis of two major joints of an extremity is not shown due to service connected disability; and a lower extremity is not shown to be shortened 3 1/2 inches or more due to a service connected disability. 

12.  Complete paralysis of the external popliteal nerve due to a service-connected disability causing foot drop is not shown. 

13.  It has not been shown that due to service connected disability, there is vision of 20/200 or less in the better eye with corrective glasses, or vision of 20/200 or better with a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye. 

14.  It has not been shown that due to a service connected disability, the Veteran has the anatomical loss or loss of use of a hand or foot, nor is functioning of a hand or foot shown to be so limited due to a service connected disability that the Veteran would be equally well-served by an amputation below the knee or elbow with use of a suitable prosthetic appliance.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral foot disability, sleep apnea, or a below the left knee amputation are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

2.  The July 2005 Board decision that denied the Veteran's claim for service connection for diabetes mellitus is final and is the most recent final decision addressing this claim on any basis.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).

3.  New and material evidence has not been received to reopen the claim for service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

4.  The March 1975 rating decision that denied service connection for an acquired psychiatric disability is final.  38 U.S.C. 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).

5.  The September 1991 rating decision that denied service connection for an acquired psychiatric disability is final and is the most recent final decision addressing his claim on any basis.  38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991). 

6.  New and material evidence has not been received to reopen the claim for service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 

7.  The criteria for a rating in excess of 20 percent for chronic low back pain have not been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2014). 

8.  The criteria for a rating in excess of 10 percent for chronic sinusitis have not been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, DC 6513 (2014). 

9.  The criteria for a compensable rating for a left varicocele have not been met for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, DC 7523 (2014). 

10.  The criteria for special monthly compensation due to the need for regular aid and attendance are not met.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.350, 3.352(a) (2014). 

11.  The criteria for special monthly compensation due to being housebound are not met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2014).

12.  The criteria for financial assistance in the purchase of an automobile or other conveyance and/or adaptive equipment for an automobile are not met.  
38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. §§ 3.350, 3.808, 4.63 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473(2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.  VA's office of General Counsel  has determined that the Kent decision is not controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide "case-specific" notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim. VAOPGCPREC 6-2014 (November 21, 2014).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the matters adjudicated herein.  In this regard, December 2006 and April 2007 letters, issued prior to the initial adjudication of the claims for increased ratings on appeal by September 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate a higher rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  

June and July 2009 and November 2009 letters, issued prior to the initial adjudication of the claims for service connection for a bilateral foot disability and sleep apnea on appeal by December 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate a service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The June and July 2009 letters also advised the Veteran of the evidence and information necessary to substantiate a claim for service connection for PTSD and the July 2009 letter provided the specific information necessary to substantiate a claim for secondary service connection.  These letters also advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date enumerated in Dingess/Hartman, supra.   

A November 2009 letter, issued prior to the December 2009 rating decision finding that new and material evidence to reopen the claims for an acquired psychiatric disability and diabetes had not been received, provided the Veteran with the definition of new and material evidence and, while no longer required, the basis for the prior denial of the claim for service connection for diabetes.  As such, this letter was compliant with Kent.  A July 2009 letter, issued prior to the December 2009 rating decision finding that the criteria for this benefit were not met, advised the Veteran of the evidence and information necessary to substantiate a claim for special monthly compensation based on the need for the regular aid and attendance of another person. 

A December 2011 letter, issued prior to initial adjudication of this claim in March 2012, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for a below the left knee amputation.  A March 2012 letter, issued prior to initial adjudication of this claim in May 2012, advised the Veteran of the evidence and information necessary to substantiate his claim for entitlement to a certificate of eligibility for assistance in acquiring an automobile or other conveyance and/or adaptive equipment for an automobile.  Finally, January and February 2013 letters, issued prior to initial adjudication of this claim in March 2013, advised the Veteran of the evidence and information necessary to substantiate a claim for special monthly compensation due to being housebound.   

Relevant to the duty to assist, the Veteran's service treatment records (STRs); post-service private and VA treatment records; and SSA reports have been obtained and considered.  In February 2012, the Veteran was afforded a VA examination addressing that includes a medical opinion addressing the relationship between the below the left knee amputation and the service-connected right ankle strain that reflects consideration of all of the pertinent evidence of record, and included rationale, relying on, and citing to, the records reviewed.  Moreover, the clinician who rendered this opinion offered clear conclusions with supporting data as well as reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124(2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The Veteran has also been afforded VA examinations, most recently in August 2014, addressing the severity of the service connected chronic low back pain, chronic sinusitis with headaches, and a left varicocele that reflect interviews with the Veteran, review of the record, and full physical examinations that address the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A VA examination to determine the Veteran's eligibility for special monthly compensation based on the need for the regular aid and attendance of another person or due to being housebound was accomplished in September 2011, and this examination also reflects interviews with the Veteran, review of the record, and full physical examinations that address the relevant criteria for these benefits.  Id.  Finally, the Board find that the reports from the VA examinations addressing the severity of the service connected disabilities on appeal and eligibility for special monthly compensation based on the need for the regular aid and attendance of another person or due to being housebound contain adequate findings as to the nature of the Veteran's service connected disabilities to determine whether the criteria for a certificate of eligibility for assistance in acquiring an automobile or other conveyance and/or adaptive equipment for an automobile are met.  

Given the above, the Board finds that VA's duty to assist with respect to obtaining VA examinations addressing the claims for service connection for a below the left knee amputation; increased ratings for chronic low back pain, chronic sinusitis with headaches, and a left varicocele; special monthly compensation based on the need for the regular aid and attendance of another person or due to being housebound; and entitlement to a certificate of eligibility for assistance in acquiring an automobile or other conveyance and/or adaptive equipment for an automobile has been met.  

While the Veteran has not been afforded VA examinations addressing the claims for  service connection for a bilateral foot disability or sleep apnea, or an examination or opinion with regard to whether service connection for a below the left knee amputation is warranted as directly related to service, there is no indication in the record that Veteran has a current foot disability or sleep apnea as a result of service, or that the Veteran had to undergo a below the left knee disability due to an event, symptomatology, or pathology incurred during service.  Therefore, the Board finds that VA examinations or medical opinions addressing the claims for service connection for a bilateral foot disability or sleep apnea, or the matter of direct service connection for a below the left knee amputation, are not necessary to fulfill the duty to assist with respect to these claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159 § (c)(4).  

Finally, with respect to the matter of whether material evidence has been received to reopen claim for service connection for diabetes and an acquired psychiatric disorder, the Board notes that the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1), (2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claims for service connection for diabetes and an acquired psychiatric disorder are not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with this aspect of the appeal.

Additionally, and as previously indicated, in March 2015, the Veteran received an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 2015 hearing, the undersigned noted the issues on appeal and testimony was received from the Veteran as to why he believes his claims should be granted.  The undersigned further requested information regarding the Veteran's treatment, and the possibility of pertinent outstanding records, and held the record open for 30 days for the submission of additional records.  Therefore, not only were the issues "explained . . . in terms of the scope of the claims for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).   

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claims adjudicated herein.  In the circumstances of this case, additional efforts to assist or notify with respect to issues adjudicated herein in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the issues decided below, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of claims adjudicated herein.   
II.  Analysis

The Board has reviewed all of the evidence of record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims adjudicated herein.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including diabetes mellitus to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as diabetes mellitus) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to incorporate the analysis by the Court in Allen.  The revised 38 C.F.R. § 3.310  provides, in essence, that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after the aggravation occurred.

Summarizing the relevant evidence with the above criteria in mind, the STRs, while documenting trouble with sleeping, do not reflect any evidence of sleep apnea, a foot disability, or a disability involving the left knee or leg.  The August 1973 separation examination was negative for any disability and the medical history collected at that time, although denoting numerous other problems to include trouble with sleeping, was silent for a foot disability, sleep apnea, or a disability involving the left knee or leg.  In this regard, the medical history collected in conjunction with this examination showed the Veteran answering in the negative as to whether he ever had or had a " '[t]rick' or locked knee" or "[f]oot trouble." He did answer in the affirmative as to whether he ever had or had cramps in his legs.  

The post service evidence includes private treatment reports dated from 2004 documenting problems with infections in the lower extremities due to diabetic neuropathy, which ultimately resulted in the amputation of his right great toe in August 2008 and an amputation of all the toes of right foot, and a partial amputation of the left forefoot thereafter.  In July 2011, a left below the knee amputation was performed.  

The post-service evidence includes a problem list recorded on December 2014 VA clinical records contained in the Virtual VA file-otherwise documenting dozens of disorders-that does not reflect a diagnosis of sleep apnea, and the Veteran himself testified at the hearing before the undersigned that he had not undergone any type of sleep study designed to diagnose sleep apnea.  March 23, 2015, Hearing Transcript, page 40.  Rather than describing sleep apnea, the Veteran at this hearing generally reported general problems with sleeping due to distress over his diabetes not being service connected, a matter addressed below in the context of the petition to reopen a claim for service connection for a psychiatric disability.  

There is medical evidence of record supporting the Veteran's assertions, to include in sworn testimony to the undersigned, that the left below the knee amputation was the result of an altered gait pattern caused by his service connected right ankle strain, thereby warranting, as argued by the Veteran, service connection for a left below the knee amputation on a secondary basis pursuant to the provisions of 38 C.F.R. § 3.310.  Such evidence is represented by the following September 2011 statement from a private physician: 

Due to Service Connected disability, [the Veteran] has used his left foot predominantly for ambulation.  This, along with diabetes, contributed to osteomyelitis of his left heel.  Insufficient he[a]ling resulted in infection and ultimately below the knee amputation of his left leg.  

Weighed against the above opinion is a negative opinion following the February 2012 VA examination, the reports from which document review of the claims file.  The rationale for this opinion was as follows: 

While it is conceivable that a chronic ankle sprain might cause an individual to place more weight on the contralateral side from time to time, no anatomical or physiological nexus has been shown in this case between an ipsilateral sprain and a contralateral amputation.  The Veteran's left lower extremity amputation--as well as [the] right-are an unfortunate sequela of his well-documented peripheral vascular disease and peripheral neuropathy due to insulin-dependent diabetes.  

Following this opinion, the physician supported the opinion by reference to  medical literature discussing diabetic related foot and leg problems, to include diabetic amputations.  

Applying the pertinent legal criteria to the facts as set forth above, the Board notes initially that the adjudication of the Board includes the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  
The Court has held, for example, that a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence. Grover v. West, 12 Vet. App. 109, 112 (1999).  

A medical opinion based upon speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the claimant's history, and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Further, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).
 
In contrast to the positive September 2011 private medical opinion-which is not documented to have been based on a review of the clinical history and is accompanied by little, if any, rationale-the negative VA opinion rendered in February 2012 was based upon a review of the clinical history and is supported by a thorough rationale, with citation to medical literature on the topic at hand.  It is also based on the weight of the clinical evidence and factual predicate of record; namely, the clear indication that that the left below the knee amputation was due to the Veteran's diabetes.  In short therefore, the Board finds the probative value of the February 2012 opinion to exceed that of the opinion, the credibility of which is presumed, rendered in September 2011.  See Guerrieri, Sklar, Prejean, Black, Miller, supra. 

With regard to statements submitted by and on behalf of the Veteran, to include the testimony to the undersigned, the Board will assume the credibility of such for the purposes of this adjudication.  In this regard, the Board recognizes that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  

Notwithstanding the above, and while the lay assertions as to relevant symptoms associated with a foot or left lower leg disability or sleep problems are competent, to whatever extent these assertions are being advanced to actually establish the etiology of these conditions, or that he actually has sleep apnea, these attempts must fail.  Such complex medical matters as the etiology of the disabilities for which service connection is claimed-to include their relationship to service and, with respect to the left below the knee amputation, its relationship to service connected right ankle disability-requires knowledge of an internal physical process that is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to have appropriate training and expertise, they are not competent to render a probative opinion as to the etiology of any current disability associated with a foot disorder, sleep apnea, or the below the left knee amputation.  See e.g. Kahana, Woehlaert, supra.  The undersigned notes that the Veteran is also not competent to assert that he has sleep apnea, which is condition that requires a sleep study or related testing under the supervision of a qualified medical professional.  Id.  As such, with respect the claims or service connection on appeal, lay assertions of medical etiology-and, more specifically, medical nexus to service or service connected disability-have no probative value.  Finally, as service connection has not been granted for diabetes, and the decision below will find that new and material evidence to reopen a claim for service connection for this disability has not been received, any assertions linking the disabilities for which service connection is claimed to diabetes lack legal relevance.   

In short and from the above, the Board finds that the preponderance of the evidence is against the Veteran's claims for entitlement to service connection for a foot disorder, sleep apnea, or below the left knee amputation. As such, the benefit-of-the-doubt doctrine does not apply with respect to these claims and these claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra. 

B.  New and Material Evidence Claims 

1.  Diabetes Mellitus

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if 
an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A July 2005 Board decision denied the Veteran's claim for service connection for diabetes, and as he did not appeal this decision, it is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).  This is the most recent final decision denying the Veteran's claim for service connection for diabetes on any basis.  Accordingly, the claim for service connection for diabetes may now be considered on the merits only if new and material evidence has been received since the July 2005 Board decision.  38 U.S.C.A. § 5108; 38 C.F.R. §  3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In determining whether new and material evidence has been submitted, the Board will first summarize the evidence of record at the time of the July 2005 Board decision.  The evidence and information of record at the time of this decision included the STRs; VA and private medical treatment records dated from 1975 to 2003; letters from private physicians dated in 1983 and from 2000 to 2003; VA examination reports dated in 1999 and 2004; written statements submitted by and on behalf of the Veteran; medical literature on the subject of diabetes mellitus submitted by the Veteran; and testimony provided before another Veteran's Law Judge in March 2003.

The STRs reflect that when evaluated for a varicocele in March 1971, the Veteran's penis was noted to be normal.  A medical history questionnaire completed in January 1972 reflects the Veteran responding "no" as to whether he had diabetes.  Listed as subparts of that question were whether he had to urinate more than 6 times per day (to which he responded "yes"); whether he was thirsty much of the time ("no"); and whether his mouth frequently became dry ("no").  An examination conducted in March 1972 included a urinalysis which was negative for elevated sugar.  Later in March 1972, he complained of burning in the eyes, thought to be conjunctivitis; no complaint of blurred vision was reported at that time.  In April 1972, a redundant foreskin was noted and in May 1972, the Veteran reported trouble getting to sleep and feeling tired during the day.

A medical history was obtained in connection with the Veteran's separation examination in March 1973.  The Veteran responded to a series of questions as to whether he had now, or had ever had, any of the symptoms on the list.  On the reverse side of the form, an explanation of positive responses was provided.  The Veteran reported he had not had eye trouble.  Frequent or painful urination was attributed to gallstones.  Recent gain or loss of weight was attributed to eating.  Upon separation examination in March 1973, the urinalysis was reported to be negative for elevated sugar. 

After service, the Veteran underwent hospitalization for phimosis of the penis in February 1975.  Also reported in the July 2015 Board decision was the fact that urinalysis was normal upon hospitalization admission in May 1977 with a history consistent with ureteral colic and a large varicocele.   In August 1979, the Veteran was seen by a private physician, Dr. G. Montgomery, with complaints including polyuria (excessive secretion of urine), polydipsia (excessive thirst), polyphagia (excessive eating), and a 15-pound weight loss over the past week.  He reported that his mother and an aunt had adult onset diabetes mellitus. Laboratory studies showed glucosuria and blood glucose of 357.  The Veteran was admitted to Lee County Hospital for evaluation and treatment of these symptoms, as well as severe phimosis and prostatitis.  The discharge diagnoses included were diabetes, new onset, and phimosis [emphasis added]. 

Subsequent VA and private medical reports of record at the time of the July 2005 Board decision showed the continued presence of insulin-dependent diabetes mellitus. 

On the report of a VA examination in April 1999, the examiner wrote that the claims file had been reviewed, and observed that there was mention therein of some problem with increased urination in 1971, but without significant findings.  The examiner also noted that the claims file demonstrated that the Veteran was not treated for diabetes at that time, and that the Veteran said at that time that he had no visual problems.  As an addendum, the examiner noted that according to the Veteran, he had symptoms of diabetes in 1971, but his treatment did not begin until 1977. 

According to a September 2000 letter from R. Patton, M.D., he had first seen the Veteran in August 1979, at which time a diagnosis of clinical diabetes had been made.  He indicated that the Veteran was obviously diabetic at that time, but there was really no way he could state that diabetes had begun in service, although it could begin years before its presentation.  He reviewed the military records, and indicated that they did not contain documentation of diabetes which would have necessitated laboratory work. 

A VA nurse practitioner's note dated in July 2001 related that the Veteran was seen in the diabetic clinic for follow-up of diabetes.  A history of being clinically diagnosed with diabetes in 1979 was reported, but the nurse practitioner noted that documents from service dating back to January, March, and May 1972 revealed symptoms of diabetes (polyuria, blurred vision, and listlessness).  She noted that there was no documentation of blood work in 1972 but observed that Type 2 diabetes mellitus occurs gradually over years before the clinical diagnosis. 

G. Montgomery, Jr., M.D., an urologist, wrote in December 2002 that in August 1979, the Veteran had to have a repeat circumcision for phimosis and that he had previously undergone circumcision at a VA facility in February 1975.  He wrote as follows:  

It is believed that [phimosis] was brought about by his diabetes mellitus and that he probably had diabetes while in the service.  Phimosis is one symptom of a long-standing diagnosis of diabetes mellitus.  This phimosis gradually increases in severity from onset to the time that it causes problems.  He most likely suffered from phimosis while on active duty.  

The text of this record was also transcribed in a VA outpatient note dated in January 2003. 

Dr. Patton wrote again in February 2003, stating that the symptoms of early diabetes are variable and may consist of increased hunger, increased thirst, weight loss, frequent urination, rashes, and increased appetite.  Documentation would be made by glucose determinations and documentations of glucose in the urine. 

In May 2004, a VA examination was performed by an examiner who reviewed the claims file.  The Veteran said he had been told he had sugar in his urine in 1972 or 1973.  The examiner noted that two in-service tests, in February 1972 and July 1973, showed urine to be negative for sugar.  The examiner concluded that the Veteran's urine was negative for sugar while he was on active duty, and, therefore, there was no evidence that his diabetes began in the military and it was not at least as likely as not that the diabetes mellitus was related to service. 

Also of record as the time of the July 2005 Board decision was medical literature that primarily addressed the methodologies used in the diagnosis of diabetes mellitus.  

The July 2005 Board decision also noted the Veteran's contentions that he suffered from symptoms of diabetes mellitus during service, although it went undiagnosed until after service, due to the fact that the military did not have the necessary testing equipment; that the STRs showing blurred vision and burning in the eyes, trouble getting to sleep and feeling tired during the day, and urinating mostly at night were evidence of early diabetes mellitus; and that the phimosis for which he was hospitalized in a VA facility in 1975 was a symptom of uncontrolled diabetes.  The Veteran also reported, alternatively, that he did have a test in service showing high blood sugar, as well as a urinalysis showing sugar in the urine, but that these tests were dismissed by the medic because he had recently eaten.  Also discussed was the testimony at the March 2003 hearing that, during service, the Veteran drank a lot of water and urinated frequently, had blurred vision, was tired all the time; and that he otherwise had every symptom of diabetes while he was in service.

The Board evaluated the evidence and contentions as set forth above and concluded it its July 2005 decision that the preponderance of the evidence was against the claim for service connection for diabetes.  In making this determination, the Board noted that while the Veteran was competent to provide testimony as to observable symptoms, such as increased urination or fatigue, as a layman, he was not competent to attribute such symptoms to a specific medical condition, i.e., diabetes mellitus.  

The Board also discounted the probative value of the medical literature submitted by the Veteran, finding that such did not suggest that symptoms such as blurred vision, urinating at night, and fatigue were diagnostic of diabetes mellitus and instead stressed the importance of laboratory studies in the diagnosis of diabetes mellitus and pre-diabetic conditions.

The Board also found that the normal findings obtained on urinalysis during service weighed against the claim, as did the fact that the separation medical history attributed the symptoms which the Veteran felt were indicative of diabetes mellitus to other causes.  With respect to the contentions regarding the asserted test in service showing high blood sugar that was dismissed by the medic, the Board found this contention to be not probative because the Veteran lacked the medical expertise necessary to reliably relay such information; he was recalling events that occurred 30 years earlier; and because he first raised this contention in approximately 2004.

In assessing the probative value of the medical evidence, the July 2005 Board decision found the April 1999 VA examiner's report that according to the Veteran, he had symptoms of diabetes in 1971 during service, but that his treatment did not begin until 1977, to not be competent evidence as it was simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner.  With respect to the July 2001 VA outpatient treatment note, referring to service documents that purportedly revealed symptoms of diabetes (polyuria, blurred vision, and listlessness), the Board noted that for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, as distinguished from the merely isolated findings said on this report to purportedly represent symptoms of diabetes.  

With respect to the Dr. Patton's two statements, the Board noted that he had reviewed the military records but observed that a diagnosis of diabetes mellitus required blood and urine glucose findings, a conclusion consistent with the medical literature provided by the Veteran. 

As to Dr. Montgomery's December 2002 statement to the effect that the Veteran probably had diabetes while in the service, the Board found that the probative value of this statement was diminished by his own previous records of the Veteran's hospitalizations from 1977 to 1979 when he was the attending physician, in particular the normal May 1977 urinalysis; the fact that neither at that time nor during the 1979 hospitalization was there any suggestion of an in service onset of symptoms; and the fact that the final diagnosis in August 1979 was new onset diabetes.  

Finally, the Board in its July 2005 decision found the May 2004 VA examiner's opinion to be the most probative competent opinion of record since it was based on an accurate history as documented in the record. 

Reviewing the information received after the July 2005 Board decision, such information includes clinical records continuing to reflect treatment for diabetes, as well as the Veteran's assertions that his diabetes began in service.  These assertions included testimony to the undersigned that repeated his contention that laboratory testing during service showed high blood sugar, but that the results of such testing were dismissed by the medic because he had recently eaten.  

None of the evidence received since the July 2005 Board decision contains a medical opinion indicating that diabetes mellitus began in service; was demonstrated to a compensable degree within one year of service; or is otherwise related to service.  In short, the record since the July 2005 Board decision reveals no evidence or statements that raise a reasonable possibility of substantiating the claim for service connection for diabetes; as such, the Board must find that new and material evidence has not been received to reopen this claim.  38 C.F.R. § 3.156(a). 

In making the above determination, while there are clinical records that are new to the extent that they were not previously of record and considered in the July 2005 Board decision, they are not material evidence as they do not relate to an unestablished fact necessary to substantiate the claim.  The new medical treatment records show diagnoses of diabetes mellitus (a fact not in dispute at the time of the July 2005 Board decision) but do not in any anyway suggest that such disability is the result of an in service event, symptomatology, or pathology.  It is such a "nexus" to service that was found to not be demonstrated by the Board in its July 2005 Board decision, and that remains so even with review of the record added since that decision.  See Cox v. Brown, 5 Vet. App. 95 (1993) (records showing treatment years after service which do not link the post-service disorder to service in any way are not considered new and material evidence). 

With regard to the statements of the Veteran, to include in sworn testimony to the undersigned regarding an in-service onset of diabetes, the credibility of such statements must be presumed for the purposes of determining whether the claim may be reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, these statements are largely, if not entirely, repetitive of those of record at the time of the July 2005 Board decision, thereby not representing "new" evidence.  To the extent these statements are considered new, the matter of whether diabetes mellitus may be attributed to service is a complex medical matter beyond the expertise of a layperson such as the Veteran.  Kahana, Woehlaert, supra.  As such, the lay testimony is not new and material evidence.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim). 

In short, as the Board concludes that new and material evidence has not been received, the criteria for reopening the claim for service connection for diabetes are not met.  38 U.S.C.A. § 5108; 3.156(a).

2.  Acquired Psychiatric  Disability

In addition to the legal criteria applicable to claims for service connection, the following provisions apply to claims for service connection for PTSD:  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a) which mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association's  Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Id.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  The provisions of this interim final rule do not apply to this case as these provisions only apply to applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  Recent amendments to § 3.304 have eliminated the requirement of evidence corroborating the occurrence of the claimed in-service stressor in claims in which PTSD was diagnosed in service and in some claims in which the claimed stressor is related to the claimant's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3). 

A March 1975 rating decision denied a claim for serve connection for a psychiatric disorder listed therein as a "nervousness."  The Veteran was notified of this decision, along with his appellate rights, in April 1975 and he did not appeal the decision, nor was any new and material evidence received within a year of the notice of this decision.  38 C.F.R. § 3.156(b).  As such, this decision became final. 38 U.S.C. 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).  

Thereafter, a September 1991 rating decision denied service connection for, as listed therein, a "nervous condition."  The Veteran was notified of this decision, along with his appellate rights, in October 1991 and he did not appeal the decision, nor was any new and material evidence received within a year of the notice of this decision.  38 C.F.R. § 3.156(b).  As such, this decision became final.  38 U.S.C.A. § 7105(c) (1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).  This is the most recent final decision denying the Veteran's claim for service connection for a psychiatric disorder on any basis.  Accordingly, the claim for service connection for an acquired psychiatric disability may now be considered on the merits only if new and material evidence has been received since the September 1991 rating decision.  
38 U.S.C.A. § 5108; 38 C.F.R. §  3.156(a); Jackson, supra.    

Summarizing the evidence and information of record at the time of the September 1991 rating decision, such evidence included the STRs which reflected the prescription of valium in May 1972 after the Veteran reported problems getting to sleep and feeling tired during the day.  The STRs do not reflect any evidence of a psychiatric disability, and the Veteran was psychiatrically normal upon the August 1973 separation examination.  A medical history collected in conjunction with this examination did show the Veteran answering in the affirmative as to whether he ever had or had currently "[d]epression or excessive worry" and "[n]ervous trouble of any sort."  

The post service evidence at the time of the September 1991 rating decision included the aforementioned reports from February 1975 treatment for phimosis.  The basis for the denial of service connection for a psychiatric disability in the March 1975 rating decision issues shortly thereafter was that the evidence showed no diagnosis or treatment for a mental disorder or nervous condition other than the one in-service episode of sleeping problems.  

Additional post service evidence of record at the time of the September 1991 rating decision included reports from VA hospitalization from October 1981 to November 1981 for psychiatric problems following disputes and confrontations with family members.  The psychiatric diagnosis at that time was adjustment disorder with mild depression.  Thereafter, the Veteran was treated in a VA psychiatric clinic in February 1991 for symptoms to include headaches, and no psychiatric diagnosis was rendered following this treatment.  The basis for the denial of service connection for a nervous condition as stated in the September 1991 rating decision was that the evidence did not show that this condition was incurred in or aggravated by service.   

The evidence and information received since the September 1991 rating decision includes a VA Form 21-0781, "Statement in Support of a Claim for PTSD" submitted in April 2009 in which the Veteran reported as stressors that resulted in PTSD rather vague assertions, to include the fact that he cannot "sleep right" due to being a radio operator; he was told he had a "high sugar level" in service but this this fact was not documented, resulting the denial of his claim for service connection for diabetes; and that some of his friends had died.  

The Board notes that the official service department records do not reflect service in the Republic of Vietnam and his awards and decorations do not otherwise indicate combat service; as such, the claim for service connection for PTSD may only be granted if there is credible supporting evidence that a claimed in-service stressor that would support a diagnosis of PTSD occurred.  38 C.F.R. § 3.304(f).  Despite being asked on more than one occasion to supply detailed information that might corroborate the occurrence of a stressor that could have resulted in PTSD, he did not supply such information, and the RO completed a formal memorandum in December 2009 determining that the information required for a request for corroboration of a stressor by the U. S. Army and Joint Services Records Research Center (JSRRC) had not been presented.  

The record after the September 1991 rating decision includes clinical records documenting treatment for psychiatric problems.  At the March 2015 hearing, the Veteran's testimony with respect to a psychiatric disability was focused on his distress over the fact that the failure to document elevated blood sugar during service had resulted in the denial of his claim for service connection for diabetes.  

None of the evidence received since the September 1991 rating decision contains a medical opinion indicating that a psychiatric disability is related to service, or establishes a diagnosis of PTSD in accordance with 38 C.F.R. §§ 38 C.F.R. § 3.304(f) and 4.125(a).  In short, the record since the September 1991 rating decision reveals no evidence or statements that raise a reasonable possibility of substantiating the claim for service connection for a psychiatric disability; as such, the Board must find that new and material evidence has not been received to reopen this claim.  38 C.F.R. § 3.156(a). 

In making the above determination, while there are clinical records that are new to the extent that they were not previously of record and considered in the September 1991 rating decision, they are not material evidence as they do not relate to an unestablished fact necessary to substantiate either claim.  As with respect to diabetes discussed above, the new medical treatment records show the existence of a psychiatric disorder (see eg. September 22, 2008, VA outpatient treatment documenting depression).  Again, this fact was not in dispute at the time of the last final adjudication in question; namely, the September 1991 rating decision.  Of most significance, however, is that none of these medical records received since the September 1991 rating decision suggest that any current psychiatric disability is the result of an in service event, symptomatology, or pathology.  It is such a "nexus" to service that was found to not be demonstrated in the September 1991 rating decision, and remains so even with review of the record adde since that decision.  Cox, supra.   

With regard to the statements of the Veteran, to include in sworn testimony to the undersigned regarding the etiology of a psychiatric disability, the credibility of such statements will again be presumed for the purposes of determining whether the claim may be reopened.  Justus, supra.  However, the matter of whether a psychiatric disability is related to service, or whether PTSD is documented in the manner required by the controlling legal criteria, is a complex matter beyond the expertise of a layperson such as the Veteran.  Kahana, Woehlaert, supra.  As such, the lay testimony is not new and material evidence.  Moray, supra.

In short, as the Board concludes that new and material evidence has not been received, the criteria for reopening the claim for service connection for an acquired psychiatric disability are not met.  38 U.S.C.A. § 5108; 3.156(a).

C.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.   

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

1.  Chronic Low Back Pain  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis is rated as for degenerative arthritis.  DC 5010.  

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.   

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The Veteran's service-connected lumbar spine disability is currently evaluated pursuant to DC 5237 (DC 5237 provides a rating for lumbosacral or cervical strain).  As such, the service-connected spine disability at issue may be rated under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation.  

Summarizing the pertinent evidence with the above criteria in mind, the STRs reflect treatment for low back pain, and after a February 2000 VA examination resulted in an opinion liking the chronic low back pain diagnosed at that time to service, a May 2000 rating decision granted service connection for chronic low back pain.  A 20 percent rating was assigned, and this rating has been continued until the present time.  

At a January 2007 VA examination, the Veteran reported flare-ups of back pain to a level of "10/10" and a reported functional loss due to such episodes of pain of "100%."  Upon physical examination, the spine was symmetrical and had a normal curvature.  Tenderness and spasms were observed as was decreased sensation.  Range of motion testing showed 40 degrees of flexion and 30 degrees of extension, left and right lateral flexion, and left and right lateral rotation.  There was pain at the extremes of all motion but repetitive (three times) motion showed no additional loss of motion.  

The reports form a May 2009 VA examination showed the Veteran reporting severe back pain that prevented him from performing household chores.  He reported that he was using a TENS unit that helped him "tremendously."  He denied having any associated neurological problems such as bowel or bladder problems or pathologic reflexes.  Range of motion testing showed 50 degrees of flexion, 5 degrees of extension, and 20 degrees of left and right lateral flexion and left and right lateral rotation.  There was pain at the extremes of all motion.  The lumbar spine disability was said to preclude the Veteran from engaging in sports and to severely impact his ability to exercise.

During the most recent VA examination of the spine conducted in August 2014, the Veteran reported increasing back pain and flare-ups that made it difficult to walk or twist and turn in bed.  Range of motion testing showed 40 degrees of flexion, 5 degrees of extension, and 10 degrees of left and right lateral flexion and left and right lateral rotation.  There was pain at the extremes of all motion and the Veteran was unable to perform repetitive motion testing due to instability resulting from his left below the knee amputation and partial amputation of the right foot.  Functional impairment in addition to loss of motion was said to include weakened movement, excess fatigability, incoordination, swelling, instability of station, and interference with sitting, standing, and/or weight-bearing.  

The August 2014 VA examination reports noted that there was guarding or spasm that resulted in an abnormal gait but the Veteran was said to have no abnormal spinal contours such as scoliosis, reversed lordosis, or abnormal kyphosis.  The straight leg raising test was positive and symptoms of radiculopathy in the lower extremities were said to include pain, paresthesias and/or dysesthesias, and numbness in the lower extremities.  The Veteran denied having any associated neurological deficits such as bowel or bladder problems or pathologic reflexes.  IDS was said to be present but to not have resulted in incapacitating episodes in the prior 12 months.  The back disability was said to impact employment due to pain, and that such disability, in combination with the lower extremity amputations, resulted in his being "in no shape to hold a job."  

Review of the VA and private outpatient treatment reports of record do not reflect findings that differ in any significant degree from the VA examination findings set forth above as relevant to the applicable rating criteria.  

An increased (40 percent) rating for the service connected lumbar disability would require limited forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, incapacitating episodes of IDS having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period, or objective neurological abnormalities sufficient to warrant a rating greater than 20 percent.  Lumbar flexion during the appeal period was to, at worst, 40 degrees, and none of the clinical evidence during the appeal period demonstrated ankylosis (nor is such claimed), incapacitating episodes of IDS, or objective neurological abnormalities such as bowel or bladder problems or pathologic reflexes.  

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, the reports from the examinations conducted above document consideration of these principles, to include, when the Veteran was able, repetitive motion.  There is no indication that increased compensation would be warranted during the appeal period under these principles.  

In short and from the above, a schedular rating in excess of 20 percent cannot be assigned for chronic low back pain at any time during the appeal period.  38 C.F.R. § 4.71a, DC 5237.  

2.  Chronic Sinusitis with Headaches

The RO has rated the Veteran's service-connected chronic sinusitis with headaches under 38 C.F.R. § DC 6513 (chronic maxillary sinusitis).  Under DC 6513, a 10 percent evaluation is assigned for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is assigned for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97.  An incapacitating episode of sinusitis is one requiring bed rest and treatment by a physician.  Id.  

Summarizing the pertinent information with the above criteria in mind, the STRs reflect problems with head colds and nasal congestion, and after a May 2004 VA examination found that the chronic sinusitis diagnosed at this examination was more likely than not related to service, service connection for chronic sinusitis with headaches was granted by a January 2005 rating decision.  A 10 percent rating was assigned and this rating has been continued until the present time.  

At a January 2007 VA examination, the Veteran reported that his sinuses become "very infected" twice a year and that when sinusitis is active, it interferes with breathing, produces a green-yellow discharge, and results in regurgitation at times.   The physical examination showed tenderness mainly in the ethmoid sinus area and somewhat in the maxillary areas.  Swelling of both nares blocking half the airways was observed.  He had clear drainage in the nares and mouth.  The pharynx was injected, demonstrating to the examiner that the Veteran had pharyngitis as well as sinusitis and rhinitis.  The examiner stated that these conditions did not impair physical or sedentary work.  

At a May 2009 VA examination, the Veteran reported that his sinus infection occurred 3 to 4 times a year and he described "stuffiness," sinus pain, rhinorrhea, and facial swelling.  He reported no history of hospitalizations, surgery, or incapacitating episodes.  The Veteran did report non-incapacitating episodes of sinusitis manifested by headaches, purulent discharge, and sinus pain that occur four times a year and last 7 to 14 days at time.  The physical examination revealed tenderness but no evidence of active sinus disease, and the examiner stated that that the Veteran's sinus disability prevented his ability to engage in sports and resulted in moderate impairment of activities such as exercise and the ability to complete chores.  

At the most recent VA examination of the sinuses conducted in August 2014, the Veteran reported that his sinusitis was manifested by nasal congestion and pain; a green discharge; and tenderness in the head with "terrible" headaches.  He was said to have had 5 non-incapacitating episodes of sinusitis over the prior 12 months characterized by headaches, pain, and purulent discharge or crusting but to have had no incapacitating episodes of sinusitis in the prior 12 months.  The examiner stated that the Veteran's sinusitis did not impact work. 

Review of the VA and private outpatient treatment reports of record do not reflect findings that differ in any significant degree from the VA examination findings set forth above as relevant to the applicable rating criteria.  

An increased (30 percent) rating for sinusitis would require three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The evidence above showed no incapacitating episodes of sinusitis and, at most, 5 episodes of non-incapacitating episodes of sinusitis in one year.  In short therefore, a schedular rating in excess of 10 percent for chronic sinusitis with headaches cannot be assigned at any time during the appeal period.  38 C.F.R. § 4.97, DC 6513. 

3.  Left Varicocele

The RO has rated the Veteran's left varicocele by analogy to 38 C.F.R. § 4.115b, DC 7523.  In rating a disability that is not listed in the Ratings Schedule, it is permissible to rate that disability under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

Under DC 7523, complete atrophy of one testicle warrant a noncompensable rating and a 20 percent rating is warranted for the complete atrophy of both testis.

The STRs reflect treatment for a left varicoles and service connection was granted for such by a March 1975 rating decision.  A noncompensable rating was assigned and this rating has been continued until the present time.  

As set forth above, a compensable rating under DC 7523 would require involvement, to the point of complete atrophy, of both testis, and even the complete atrophy of one testicle warrants the assignment of a noncompensable rating under this diagnostic code.  As review of the clinical evidence, to include reports from  January 2007, May 2009, and August 2014 VA examinations, does not reflect involvement of both testis, a compensable rating for the service connected left hydrocele cannot be assigned at any time during the appeal period.  38 C.F.R. 4.115b, DC 7523. 

4.  Other Considerations

The Board further finds that staged schedular ratings for the Veteran's disabilities addressed above are not warranted as his symptomatology has remained stable throughout each time period during the appeal.

In making its determinations with respect to the claims for increased ratings on appeal, the Board has considered carefully the Veteran's contentions with respect to the nature of the service-connected disabilities addressed above, to include in sworn testimony to the undersigned at the March 2015 hearing, and notes that his lay testimony is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.   

The Board also has contemplated whether the case should be referred for extra-schedular consideration for the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which each such disability is rated.  In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria.   Moreover, the service-connected lumbar spine disability requires application of the holding in Deluca and Mitchell which require, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected disabilities addressed above is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, in addition to the disabilities addressed above, the Veteran is in receipt of service connection for right ankle strain.  In Johnson v. McDonald, 762 F3.d 1362 (2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claims for higher ratings for chronic low back pain, chronic sinusitis with headaches, and a left varicocele are the only increased rating claims to be adjudicated at this time, those are the only disabilities that must be considered in the extra-schedular analysis.

Furthermore, the Board notes that under Johnson, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges the Court decision holding that a claim for TDIU is part of a claim for a higher rating when such claim is raised by the record, and this matter is addressed in the remand that follows this decision.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In sum, the preponderance of the evidence is against ratings in excess of 20 percent for chronic low back pain and 10 percent for chronic sinusitis with headaches and a compensable rating for a left varicocele for the entirety of the appeal period.  Therefore, the benefit of the doubt doctrine is not applicable, and the claims for increased compensation for chronic low back pain, chronic sinusitis with headaches, and a compensable rating for a left varicocele must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra.    

D.  Aid and Attendance/Housebound 

Service connection is in effect for chronic low back pain and right ankle strain, each rated as 20 percent disabling; chronic sinusitis with headaches, rated as 10 percent disabling; and a left varicocele, rated noncompensable. 

1.  Aid and Attendance

Entitlement to aid and attendance benefits is based on a showing that due to service-connected disability, the claimant is (1) blind, or (2) a patient in a nursing home, or (3) requires the regular assistance of another person for most of the activities of daily living and for protection against the hazards or dangers incident to daily life. 38 C.F.R. §§ 3.350, 3.351 (emphasis added).  At the outset, the Board notes that the Veteran is not blind or a patient in a nursing home and it has not been otherwise contended. 

The elements considered in making a determination regarding the third basis for establishing entitlement to aid and attendance benefits include the inability, due to service-connected disability, to perform such tasks as to dress and undress oneself, to maintain ordinary cleanliness, to feed oneself, to attend to the wants of nature, or to have such physical or mental incapacity that the care or assistance on a regular basis of another person to protect the Veteran from hazards or dangers incident to his daily environment is necessary.  38 C.F.R. § 3.352(a). 

Applying the above provisions to the facts of this case, while the reports from a September 2011 VA "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance," found that the Veteran needed the assistance of another person in bathing and tending to personal hygiene and may only leave the home with the assistance of others, it was clear from these reports that such was predominantly, if not totally, the result of his lower extremity amputations  necessitated by his non service-connected diabetes.  Review of the remaining clinical evidence of record, some of which has been summarized in the preceding portion of this decision addressing the claim for increased ratings on appeal, preponderates against a conclusion that service-connected disabilities, irrespective of any impairment from the nonservice-connected diabetes, render the Veteran unable to protect himself from the hazards of daily living or that the criteria for aid and attendance are otherwise met with consideration of solely service-connected disability.  Accordingly, the claim for special monthly compensation based on the need for the regular aid and attendance by another person must be denied.  
38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352(a); Gilbert, supra.

2.  Housebound Status

Special monthly compensation provided by 38 U.S.C.A. 1114(s); 38 C.F.R. § 3.350(i) is payable where the Veteran has a single service-connected disability rated as 100 percent and either has additional service-connected disability or disabilities independently rated as 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems or is permanently housebound by reason of service-connected disability or disabilities.  The "housebound" requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime. 

Applying the provisions above, the Board finds that the Veteran is not housebound or substantially confined to his home due solely to service-connected disabilities. As indicated above, there is significant impairment due to nonservice-connected diabetes, and the evidence preponderate against a conclusion that he is substantially confined to his home due to service-connected disabilities.  Therefore, the Board concludes that an award of special monthly compensation due to being housebound is not warranted.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); Gilbert, supra. 

E.  Automobile/Adaptive Equipment for an Automobile 

In order to be awarded a certificate of eligibility for financial assistance in the purchase of an automobile under 38 U.S.C.A. § 3901, the evidence must demonstrate a service-connected disability resulting in the loss, or permanent loss of use, of one or both feet or one or both hands; or, permanent impairment of vision in both eyes, resulting in (1) vision of 20/200 or less in the better eye with corrective glasses, or, (2) vision of 20/200 or better, if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye. 38 C.F.R. § 3.808(a).  

The law also provides that a Veteran may be entitled to only adaptive equipment if he has ankylosis of one or both knees or one or both hips due to service-connected disability.  38 U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(1)(iv) (2009). 

The term "loss of use" of a hand or foot is defined by 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  Under 38 C.F.R. § 4.124a, DC 8521, complete paralysis also encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes. 

Applying the pertinent legal criteria to the facts summarized above, as the Veteran is not service connected for impairment of vision or a hand disability, impairment in these areas does not provide a basis to award the benefit sought.  While the record as summarized above reflects that the Veteran has extreme lower extremity difficulty, such is the result of non-service connected diabetes mellitus, and the record simply does not reflect that due to service-connected disability, there is ankylosis of the knees or hips or shortening of a lower extremity to 3 1/2 inches or more so as to meet the criteria for "loss of use" as defined by regulation. 

In short, the objective clinical evidence of record simply does not show that service connected disability meets any of the examples or criteria listed under 38 C.F.R. § 3.808 for entitlement to financial assistance in the purchase of an automobile or other conveyance /or adaptive equipment for an automobile.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for these benefits, the doctrine is not for application.  Gilbert, supra.

ORDER

Service connection for bilateral foot disability is denied. 

Service connection for sleep apnea is denied.  

Service connection for a below the left knee amputation, to include as secondary to residuals of right ankle strain, is denied  

New and material evidence having not been received, the petition to reopen a claim for service connection for diabetes mellitus is denied. 

New and material evidence having not been received, the petition to reopen a claim for an acquired psychiatric disability, to include depression, mood disorder and PTSD, is denied. 

A rating in excess of 20 percent for chronic low back pain is denied.  

A rating in excess of 10 percent or chronic sinusitis with headaches is denied.

A compensable rating for a left varicocele is denied. 

Special monthly compensation based on the need for the regular aid and attendance of another person or due to being housebound is denied.  

Entitlement to a certificate of eligibility for assistance in acquiring an automobile or other conveyance and/or adaptive equipment for an automobile is denied.


REMAND

Additional action is required with respect to claims for TDIU and service connection for a left ankle disability.  

With respect to TDIU, given evidence and contentions of record, to include in sworn testimony to the undersigned (March 23, 2015, Hearing Transcript, page 21) suggesting the possibility that service connected disabilities may preclude employment, the Board finds that the claims for increased ratings on appeal encompass the matter of entitlement to TDIU.  Rice, supra.  As such, the AOJ will be asked below to contact the Veteran and afford him the opportunity to file a formal claim for TDIU, and then adjudicate this matter in the first instance to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As for entitlement to service connection for a left ankle disability, in December 2007, the Veteran filed a timely notice of disagreement (NOD) with the denial of service connection for a left ankle sprain by way of a September 2007 rating decision.  
Therefore, and as the Veteran raised the matter entitlement to service connection for a left ankle disability as secondary to the service connected right ankle disability in his December 2007 NOD, the AOJ will be requested below to complete an SOC addressing the matter of entitlement to service connection for a left ankle disability, to include as secondary to the service connected right ankle disability.   Manlincon v. West, 12 Vet. App. 238 (1999).  [The December 2009 adjudication of this claim by rating decision was not in accord with the controlling procedural requirements, which mandate such adjudication instead by way of an SOC.]  The Board emphasizes, however, that to obtain appellate review of this issue, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran a VA Form 21-8940 to enable him to file a formal application for TDIU.  

2.  Following any indicated development in connection with such a claim, adjudicate the matter of entitlement to TDIU.  If this benefit is denied, furnish to the Veteran and his representative an appropriate SSOC addressing this matter that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

3.  Furnish to the Veteran and his representative an SOC with respect to the issue of entitlement to service connection for a left ankle disability, to include as secondary to the service connected right ankle disability, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal as to this issue.  The Veteran and his representative are hereby reminded that to obtain appellate review of this issue, a timely appeal must be perfected; that is, within 60 days of the issuance of the SOC requested herein.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


